Citation Nr: 0327517	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center in 
Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood/bone marrow disease, including pancytopenia (aplastic 
anemia), thrombocytopenia, and myelodysplastic syndrome based 
on radiation exposure.

2.  Entitlement to service connection for cancer of the 
larynx based on radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1958 to August 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2001, a statement 
of the case was issued in August 2002, and a substantive 
appeal was received in September 2002.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002).       

In view of the veteran's medical condition, the Board has 
advanced the appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2003). 


FINDINGS OF FACT

1.  By rating decision in December 1989, entitlement to 
service connection for blood and bone disorders due to 
ionizing radiation was denied; although the veteran initiated 
an appeal with a timely notice of disagreement, he did not 
complete the appeal by filing a timely substantive appeal.  

2.  Certain evidence received since the December 1989 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of service connection for 
blood/bone marrow disease, including pancytopenia (aplastic 
anemia), thrombocytopenia, and myelodysplastic syndrome.




CONCLUSIONS OF LAW

1.  The December 1989 rating decision which denied service 
connection for blood and bone disorders due to ionizing 
radiation is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the December 1989 rating decision 
is new and material, and the veteran's claim of service 
connection for blood/bone marrow disease, including 
pancytopenia (aplastic anemia), thrombocytopenia, and 
myelodysplastic syndrome, has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for blood and 
bone disorders was denied by rating decision in December 
1989.  The veteran was advised of that determination and 
furnished notice of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although the record shows that the RO has determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Subsequent to the December 1989 decision, the Department of 
Defense indicated in a December 1990 letter that the veteran 
was a participant in atmospheric nuclear tests.  Also added 
to the record since the December 1989 decision are August 
2000 letters from two physicians to the effect that at least 
one of the veteran's claimed bone/blood marrow disorders have 
been associated with radiation exposure, although neither 
letter offers a clear opinion that the veteran has a disorder 
which is causally related to his particular exposure to 
radiation.  These items of evidence are clearly new and 
material, and the veteran's claim of service connection for a 
blood/bone marrow disease, including pancytopenia (aplastic 
anemia), thrombocytopenia, and myelodysplastic syndrome, has 
been reopened. 


ORDER

The veteran's claim of service connection for a blood/bone 
marrow disease, including pancytopenia (aplastic anemia), 
thrombocytopenia, and myelodysplastic syndrome, has been 
reopened.  To this extent, the appeal is granted.


REMAND

As a preliminary matter, the board notes that in a June 1991 
rating decision, the RO denied a claim of service connection 
for larynx cancer caused by radiation exposure.  In November 
1991, a written communication was received which effectively 
expressed disagreement with the RO's denial.  The November 
1991 VA Form 21-4138 renews the request for a service 
connected disability and cancer of the throat and notations 
on attached documents shows the veteran's dissatisfaction 
with the denial of this claim.  After reviewing that 
document, the Board believes that implicit in the language of 
that communication was an intent to contest the RO's 
determination.  38 C.F.R. § 20.201.  Under the circumstances, 
the Board finds that a timely notice of disagreement was 
filed to initiate an appeal form the June 1991 rating 
decision which denied service connection for cancer of the 
larynx.  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the service connection of larynx cancer.  38 C.F.R. § 19.26 
(2003).  Although the Board in the past has referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet.App. 238 (1999).

With regard to the claim of service connection for a 
blood/bone marrow disease, including pancytopenia (aplastic 
anemia), thrombocytopenia, and myelodysplastic syndrome, for 
reasons explained earlier in this decision, this claim has 
been reopened.  A de novo merits analysis is therefore in 
order.  However, after reviewing the record that Board finds 
that it may not properly proceed with appellate review at 
this time for the reasons that follow. 

Additional evidence has been received at the Board, but the 
RO has not reviewed this new evidence and the veteran has not 
waived his right to preliminary review by the RO.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Further, it has come to the Board's attention that the 
Defense Threat Reduction Agency has been recalculating all 
reconstructed radiation dose estimate requests that it 
received prior to May 8; 2003, in view of new methodology in 
making such calculations.  The Board finds that a request for 
a recalculation of the veteran's dose estimate is warranted.  

Moreover, in light of several medical records which seem to 
suggest that the veteran may suffer from some form of pre-
leukemia, the Board finds that appropriate action pursuant to 
38 C.F.R. § 3.311, including referral to VA's Undersecretary 
of Benefits, is required. 

The Board attention is hereby directed to the fact that the 
veteran's claim of service connection for cancer of the 
larynx and his claim of service connection for a blood/bone 
marrow disease, including pancytopenia (aplastic anemia), 
thrombocytopenia, and myelodysplastic syndrome are both 
advanced on the basis of exposure to radiation which has been 
conceded by the Department of Defense.  All appropriate 
provisions of 38 C.F.R. §§ 3.309, 3.311 regarding claims 
based on radiation exposure should be accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
 
1.  The RO should contact the Defense 
Threat Reduction Agency (or other 
appropriate agency) and request a 
recalculation (using current methodology) 
of the December 1990 reconstructed 
radiation dose estimate which showed that 
the veteran was exposed to .207 GAMMA 
radiation from the period 1 October 1962 
through 4 November 1962.  

2.  After a recalculation of the 
veteran's dose estimate is obtained, the 
RO should then refer the case to VA's 
Undersecretary of Benefits for 
appropriate action and consideration 
pursuant to 38 C.F.R. § 3.311.

3.  After any additional necessary 
development, including any medical 
etiology opinion if deemed necessary, the 
RO should then review the record and 
determine if service connection for 
cancer of the larynx is warranted.  If 
the benefit is not granted, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, on the appeal 
initiated by the veteran from the June 
1991 rating decision which denied service 
connection for larynx cancer.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination. 

4.  After any additional necessary 
development, including any medical 
etiology opinion if deemed necessary, the 
RO should also review the expanded record 
and determine if entitlement to service 
connection is warranted for a blood/bone 
marrow disease, including pancytopenia 
(aplastic anemia), thrombocytopenia, and 
myelodysplastic syndrome.  If this claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



